Citation Nr: 0717055	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a facial skin 
disorder.

2.  Entitlement to service connection for onychomycosis of 
the right great toenail.

3.  Entitlement to service connection for eczema of the left 
leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's facial 
skin disorder either had its onset in service or preexisted 
service and was permanently worsened therein, or is otherwise 
etiologically related to service, to include exposure to 
Agent Orange or other herbicide during service.

2. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
onychomycosis of the right great toenail either had its onset 
in service or preexisted service and was permanently worsened 
therein, or is otherwise etiologically related to service, to 
include exposure to Agent Orange or other herbicide during 
service.

3. The competent and probative medical evidence of record 
preponderates against a finding that the veteran's eczema of 
the left leg either had its onset in service or preexisted 
service and was permanently worsened therein, or is otherwise 
etiologically related to service, to include exposure to 
Agent Orange or other herbicide during service.


CONCLUSIONS OF LAW

1. Service connection for a facial skin disorder, to include 
secondary to herbicide exposure, is not warranted.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).

2. Service connection for onychomycosis of the right great 
toenail, to include secondary to herbicide exposure, is not 
warranted.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

3. Service connection for eczema of the left leg, to include 
secondary to herbicide exposure, is not warranted.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2002; rating 
decisions in August 2002 and December 2003; and a statement 
of the case in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in March 2004.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Although there is evidence of a current diagnosed 
facial skin disorder, onychomycosis of the right great 
toenail and eczema of the left leg, an examination is not 
necessary as the evidence does not establish that the veteran 
suffered the claimed diseases in service or that he has a 
disease for which a presumption of service connection 
applies.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

Even when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  The provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Factual background and analysis

The appellant seeks entitlement to service connection for a 
facial skin disorder, onychomycosis of the right great 
toenail and eczema of the left leg.  He implies that his 
facial skin disorder is a result of exposure to Agent Orange.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current claimed conditions to service.  

According to the appellant's DD Form 214, he served in 
Vietnam and is presumed to have been exposed to Agent Orange 
or similar herbicide.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  However, rosacea, seborrheic dermatitis, 
tineaversicolor, onychomycosis, and eczema are not included 
in the list of specific diseases in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. at 162.  Accordingly, 
service connection cannot be established on a presumptive 
basis.  

Service medical records are negative for any complaints, 
findings or diagnosis of a facial skin disorder, 
onychomycosis, and eczema condition.  At the separation 
examination in October 1968, the veteran denied having or 
having had skin diseases and the clinical evaluation was 
normal for skin.  Thus, a chronic facial skin disorder, 
onychomycosis of the right great toenail, or eczema is not 
shown in service.  

Private medical evidence shows that the veteran sought 
treatment in November 1998 for a rash on his face and scalp 
which had existed for some years, a possible fungal infection 
of his right great toe and a scaly eruption on his left lower 
leg.  In October 2001, he had a full skin examination by a 
private physician and diagnoses were acne rosacea, 
onychomycosis of the right first toenail and eczema.  An 
October 2002 statement by the physician's Certified 
Physician's Assistant noted that the veteran had been seen in 
October 2001 and diagnosed with acne rosacea.  The 
physician's assistant wrote that she was "not aware of 
whether this is or is not related to prior exposure to Agent 
Orange".  

VA medical records from December 2001 to June 2003 show 
evaluation and treatment for a facial rash, diagnosed as 
tinea versicolor (dermatitis) and seborrheic dermatitis, 
unspecified.

There is no competent medical evidence linking the currently 
diagnosed skin conditions to service.  38 C.F.R. 
§ 3.159(a)(1).  The only comment is the October 2002 
statement from the physician's assistant who indicated she 
was "not aware" whether the rosacea "is or is not" related 
to exposure to Agent Orange.  That opinion is both equivocal 
and speculative and, at most, does little more than propose 
that it is possible the veteran's rosacea was related to 
exposure to Agent Orange.  Such speculation is not legally 
sufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In sum, the private and VA medical evidence does not provide 
a link between the veteran's skin disorders and the veteran's 
service.  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements therefore are not competent medical evidence of a 
nexus between his facial skin disorder, onychomycosis of the 
right great toenail and eczema of the left leg and active 
service.  

In conclusion, having reviewed the complete record, the Board 
finds that a facial skin disorder, onychomycosis of the right 
great toenail and eczema of the left leg have been diagnosed; 
however, there is no probative, competent medical evidence of 
record linking the disabilities to service.  The 
preponderance of the competent and probative evidence is 
against a finding that a facial skin disorder, onychomycosis 
of the right great toenail and eczema of the left leg are a 
result of service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a facial skin disorder 
is denied.

Entitlement to service connection for onychomycosis of the 
right great toenail is denied.

Entitlement to service connection for eczema of the left leg 
is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


